Citation Nr: 1756116	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic lumbar strain (back disability), prior to September 28, 2013.  

2.  Entitlement to a disability rating in excess of 40 percent for a back disability, from September 28, 2013.  

3.  Entitlement to service connection for a neck injury.  

4.  Entitlement to service connection for bilateral neuropathy of the lower extremities, to include as secondary to service-connected back disability.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected back disability.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from April 1998 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, denying the claims currently on appeal.  

With regard to the increased rating claim for the Veteran's back disability, during the pendency of the appeal, the RO issued a rating decision in February 2014, which granted an increased rating of 40 percent for the Veteran's service-connected back disability, effective September 28, 2013.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues have been characterized accordingly above.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A.  Back Disability

During the May 2017 hearing, the Veteran testified that in the last four years, treating VA physicians have changed his medication in connection with his back disability, and also that they have recommended different treatment, such as physical therapy and surgery - all of which allude to the notion that the Veteran's back disability may have worsened.  The record reflects that the Veteran has not been afforded another VA examination in connection to his back since September 2013.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Based on the Veteran's assertions, he appears to contend that his back disability has worsened since he was last evaluated in September 2013.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Consequently, a new VA examination is warranted for the purpose of determining the current severity of the Veteran's back disability.  

B.  Neck Injury

The record further reflects that the Veteran was last afforded a VA examination for the claimed neck condition in February 2013.  In light of the passage of over four years since the Veteran's last evaluation, and the above noted assertions by the Veteran suggesting a possible change in severity of his spinal conditions, the Veteran's cervical spine (neck) should be examined as well in order to ensure that the nature and etiology of the neck is accurately depicted by the evidence.  

C.  Bilateral Neuropathy and Erectile Dysfunction

If VA undertakes to provide an examination, the examination must be adequate.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  With respect to the claims of service connection for bilateral neuropathy of the lower extremities and erectile dysfunction, both of which have been claimed as secondary to the Veteran's service-connected back disability, the Veteran was provided with VA examinations in February 2011 and September 2013.  In each opinion the examiner indicated that it was less likely than not that the claimed disabilities were caused by the Veteran's back disability.  However, the examiner did not address whether these conditions were directly related to service.  As such, the Board must remand these claims for new opinions concerning direct and secondary service connection for each of the two claimed disabilities.  

Additionally, with regard to the claim of service connection for bilateral neuropathy of the lower extremities, during the May 2017 hearing, the Veteran indicated that he was going to have another "nerve connection" study conducted at a VA medical center for this claimed condition; however, the Veteran did not indicate when this study was to take place, and the record does not include any recent medical records for a nerve connection study that may have taken place after the May 2017 hearing.  The Board requests that the RO confirm whether a VA nerve study occurred after May 2017, and if so, obtain the medical records associated with that study.  In addition, during the May 2017 hearing, the Veteran testified that he experienced numbness in his toes, thigh, and leg, as well as a burning sensation when he walked, further suggesting that a new examination is warranted.  

D.  TDIU

Finally, regarding the claim for TDIU, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the Veteran's claims for increased rating for his back disability, and service connection for his neck condition, bilateral neuropathy of the lower extremities, and erectile dysfunction.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  This includes, but is not limited to, any nerve study (claimed as a "nerve connection" study that has been performed since the Veteran's May 2017 hearing testimony.  See Hearing Transcript, May 23, 2017, page 15.  

If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected back disability, as well as the etiology of his claimed neck condition.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.  The examiner should address:

(a) The current severity of the Veteran's back disability.  Range of motion (both passive and active) should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  The examiner should also describe in detail all functional and occupational impairment resulting from the Veteran's service-connected back disability.    

(b) Identify all current neck disabilities associated with the Veteran.  

(c) Is it at least as likely as not that (50 percent probability or greater) any identified neck disability manifested during, or as a result of, active military service?  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of his bilateral neuropathy of the lower extremities, to include as secondary to his service-connected back disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:  

(a) Is it as least as likely as not (50 percent probability or greater) that the Veteran's bilateral neuropathy of the lower extremities was incurred in service, or was caused or aggravated by his active service, to include as secondary to his back disability?  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction condition, to include as secondary to his service-connected back disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:  

(a) Is it as least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction condition was incurred in service, or was caused or aggravated by his active service, to include as secondary to his back disability?  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing all indicated development, the Veteran's claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




